Citation Nr: 1112899	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-17 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right knee disorder.  

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1998 to May 2001.

This matter is on appeal from a February 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required to satisfy VA's obligations under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Here, in her substantive appeal Form VA-9, submitted in June 2007, the Veteran requested that she be provided a hearing before the Board at the VA Central Office (CO) in Washington, DC.  The claim was appropriately certified to the Board in May 2009, in order to schedule her for this hearing.  A CO hearing was scheduled for March 2011.  However, in February 2011, the Veteran submitted a letter requesting that her hearing be rescheduled to a Travel Board hearing at the local RO in Atlanta, Georgia.  She indicated that attending a CO hearing would result in financial hardship.  

A veteran has a right to a hearing before the issuance of a Board decision.  38 C.F.R. §§ 3.103 (2010).  In this case, the Board has determined that good cause has been shown to reschedule the hearing, and that she should be scheduled for a hearing before the Board at the RO facility in Atlanta, Georgia, either in person or via videoconference, if she so chooses.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2010).  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO in accordance with 38 C.F.R. § 20.704, which may be conducted either in person or by video communication if the Veteran so chooses.  38 C.F.R. § 20.200(e).  Notice of the hearing should be mailed to her known address of record and to her representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


